Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to the applicant’s amendment filed 10 November, 2021. Claims 2-4, 6-13, 15-17 and 19-23 are pending. This application is in condition for allowance except for the following formal matters: 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

            Claims 2-4, 6-13, 15-17 and 19-23 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-24 and 26-29 of co-pending application No. 16/393,325. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The current invention and co-pending application ‘325 are drawn to methods and systems for managing agriculture transactions of crop products. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and systems for managing agriculture 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims of the instant application are not identical to claims 1-6, 9-24 and 26-29 of co-pending application No. 16/393,325, but they are not patently distinct.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 2-4, 6-13, 15-17 and 19-23 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim1-23 of US Patent No. 11,138,677 and claim1-23 of US Patent No. 11,170,453. Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both the current invention and US Patent No. 11,138,677 and US Patent No. 11,170,453 are drawn to methods and systems for managing agriculture transactions of crop products. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the present application and US Patent No. 11,138,677 and 11,170,453 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
Dependent claims 3, 4, 6-13, 16, 17 and 19-23 follow similar reasoning where omission of an element In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 


Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691